                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

V.                                    No. 4:18-cr-163 JM

ALEXANDER JOSEPH JORDAN

                                             ORDER

       Pending is Defendant’s motion to dismiss the indictment (Doc. No. 36). The government

has responded, and the motion is ripe for consideration.

       Defendant has been charged with the knowing possession of an unregistered select agent

in violation of 18 U.S.C. §175b(c) and 42 CFR 73.3. According to the criminal complaint (Doc.

No. 1), on February 22, 2018, Defendant placed a 911 call from his home in Little Rock

complaining of chest pains and suicidal thoughts. He was transported to the University of

Arkansas for Medical Sciences where he stated that he had ingested ricin. Subsequently

Defendant’s home was searched and ricin was found; Defendant said he found directions on the

internet for how to make ricin at home and did so.

       At the time of Defendant’s indictment on March 6, 2018, § 175b(c) prohibited

"knowingly possess[ing] a biological agent or toxin where such agent or toxin is a select agent

for which such person has not obtained a registration required by regulations under section

351A(c) of the Public Health Service Act ...." Section 175b(d) defined "select agent" as "a

biological agent or toxin to which subsection (a) applies ...." Id. Section 175b(a) criminalized

shipping, transporting, and possessing biological agents and toxins that are listed as a "non-

overlap" or "overlap" select biological agents and toxins listed in sections 73.4 and 73.5 of Title
42 of the Code of Federal Regulations. Id. Ricin is not been listed as a biological agent in § 73.4,

and § 73.5 does not list any biological agents or toxins.

         On July 25, 2019, § 175b(a) was amended “to correct a scrivener’s error.” 1 The

amendment replaced the reference to agents listed in sections 73.4 and 73.5, which did not

include ricin, to more broadly include select biological agents or toxins under all of part 73 of

Title 42 of the C.F.R. Ricin is listed as a select agent and toxin under 42 C.F.R. § 73.3(b).

         Defendant asks the Court to dismiss his indictment because at the time of his indictment,

ricin was not listed in the cross-references to the Code of Federal Regulations as a select agent

pursuant to the statute under which he had been charged, 18 U.S.C. § 175b(c). The government

argues that the congressional intent was always to criminalize the unregistered possession of

ricin and the fact that the statute omitted the C.F.R. listing was a scrivener’s error. The parties

have well and thoroughly briefed the legislative history of §175b as well as the history of the

regulations promulgated by the Department of Health and Human Service (HHS) and codified in

the Code of Federal Regulations.

         Under the rules of statutory construction, “[i]f the language of a statute is unambiguous,

the statute should be enforced as written unless there is clear legislative intent to the contrary.”

United States v. White Plume, 447 F.3d 1067, 1072 (8th Cir. 2006) (citing United States v. Milk,

281 F.3d 762, 766 (8th Cir.2002)). With the amendment in 2019, Congress made clear at that

time that it intended to criminalize the knowing possession of unregistered ricin. However, from

2004 when Congress last amended § 175b until July 25, 2019, a plain reading of the statute was

to the contrary—ricin was not a select agent under the statute. There is no ambiguity. The

government should not be allowed to prosecute the Defendant for conduct that was not made


1
    PL 116-31, July 25, 2019, 133 Stat 1034

                                                  2
illegal until after he committed the challenged acts. Congress had fifteen years to amend the

statute. The fact that it has now chosen to add ricin as a select agent pursuant to §175b does not

evidence a clear intent that it had intended to do so prior to that time.

       The government cites numerous cases in support of its argument that the Court should

impose penalties in spite of “the presence of a typographical error.” (Doc. No. 39, pp. 7-9) Of

those cases that are criminal actions, the Court does not find them persuasive on the facts before

the Court. In the 1890 Supreme Court case of United States v. Lacher, 134 U.S. 624 (1890), the

Court read a semi-colon in the place of a comma and stated that “[f]or the purpose of arriving at

the true meaning of a statute, courts read with such stops as are manifestly required. Id. at 624.

The one Eighth Circuit case cited, United States v. Warren, 149 F.3d 825 (8th Cir. 1998),

involved a typographical error in a statute setting the minimum sentence for a manufacturing

methamphetamine. While it affirmed the defendant’s sentence, the Court stated: “The statute in

question clearly proscribes Warren's conduct. It accorded him fair warning that he faced the

sanction of incarceration for at least ten years for manufacturing more than 100 grams of a

mixture containing methamphetamine.” Id. at 828.

       The Court is persuaded by the reasoning in United States v. Gibbs, 2:17-cr-00005-RWS-

JCF (N.D. GA) (Doc. No. 71), which was provided by the government as an exhibit to its

response and which will be attached to this order for the convenience of review. (Doc. No. 39-1)

This case was cited by Congress as the reason for the 2019 amendment. See 165 Cong. Rec.

H5331-01, 165 Cong. Rec. H5331-01, H5332. In the legislative history, Congress acknowledged

that ricin had been unintentionally left out of the list of biological toxins and agents intended to

be covered by §175b due to the reformatting of some sections of the Code of Federal Regulations

by HHS. This merely emphasizes Judge Story’s conclusion in Gibbs: “[t]he Court takes very



                                                  3
seriously the principle that citizens ought to have fair and clear warning of the conduct for which

they can be held criminally responsible. It falls to Congress to write criminal laws, or to amend

them if they yield unfair or unwanted results. The role of the courts, on the other hand, is limited

to fairly reading and applying the laws Congress writes; not to change them.”

                                            Conclusion

       The motion to dismiss the indictment is GRANTED (Doc. No. 36).

       The clerk is directed to attach the Order of the District Court for the Northern District of

Georgia, found at Doc. No. 39-1 in this docket, to this order.

        IT IS SO ORDERED this 30th day of March, 2020.



                                                     ___________________________________
                                                     James M. Moody Jr.
                                                     United States District Judge




                                                 4
